Citation Nr: 0636796	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-38 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
August 15, 1957 rating decision that severed service 
connection for psychoneurosis, anxiety state.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran had active military service from May 1943 to 
August 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision in 
which the RO found no CUE in the August 15, 1957 rating 
decision that severed service connection for psychoneurosis, 
anxiety state.  
The appellant filed a Notice of Disagreement (NOD) in April 
2004, and the RO issued a Statement of the Case (SOC) in 
August 2004.  The appellant filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in 
September 2004.

In January 2005, the appellant withdrew his requests for 
personal hearings before a local Decision Review Officer and 
before a Veterans Law Judge at the RO.

In November 2006, a Deputy Vice Chairman of the Board 
advanced this appeal on the Board's docket, pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In an August 1944 rating action, the RO granted service 
connection for psychoneurosis, anxiety state.

3.  By rating action in November 1956, the RO proposed 
severance of service connection psychoneurosis, anxiety 
state, the veteran received written notice of the proposed 
severance by letter dated in May 1957.  

4.  The veteran did not timely respond to the proposal to 
sever service connection, and by rating decision dated in 
August 15, 1957, service connection for psychoneurosis, 
anxiety state, was severed; the veteran did not timely appeal 
that decision.

5.  The appellant has not established, without debate, that 
the correct facts, as then known, were not before the RO in 
August 1957, or that the RO incorrectly applied the 
applicable statutory and regulatory provisions existing at 
that time, and that, but for any such alleged error, the 
outcome would have been different.


CONCLUSION OF LAW

The August 15, 1957 RO decision that severed service 
connection for psychoneurosis, anxiety state, did not contain 
CUE.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 
3.102, 3.105(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
the VCAA are not applicable where CUE is claimed, either in 
Board decisions (see Livesay v. Principi, 15 Vet. App. 165 
(2001)), or in RO decisions (see Parker v. Principi, 15 Vet. 
App. 407 (2002)).  As noted in Livesay, CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim based on CUE is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-
179.  Moreover, that litigant has the burden of establishing 
such error on the basis of the evidence then of record.  Id.

The Board finds that, because the veteran has been notified 
of the laws and regulations governing CUE claims, as well as 
reasons for the denial of his claim of CUE, and all relevant 
evidence has been associated with the record, any pre-VCAA 
duties to notify and assist have been met with respect to the 
claim on appeal.  Hence, the claim is ready to be considered 
on the merits.

II.  Background

The appellant's service medical records include the report of 
his induction physical examination in May 1943, which noted 
that his mental condition was normal and no defects were 
noted.  There was no indication of a reported psychiatric 
history prior to service.  The appellant was hospitalized in 
December 1943 for treatment of nervousness with vomiting and 
difficulty concentrating.  It was indicated that he reported 
a history of a "nervous breakdown" at age 15 due to worry, 
overwork and lack of sleep.  It was indicated that he also 
reported doing poorly in school and a breakup with a 
girlfriend, after which he finally cried for hour and slept 
only 2 hours.  He reported that at his mother's instigation 
he went to a psychiatrist.  He reported that he had 
depression, reclusiveness, he avoided crowds, was 
hypersensitive to noise and the symptoms continued for six 
months.  He indicated that after his nerved quieted down, he 
resumed his social activities and went back to a new school.  
The final diagnosis was psychoneurosis, mixed type. 

The veteran was again hospitalized in July 1944.  It was 
noted that he had changed organizations frequently and had 
symptoms of confusion, panic in crowds and persistent 
vomiting.  It was indicated that he was hospitalized because 
of inability to eat or sleep well, spells of severe 
apprehension, restlessness, vague fears, visceral complaints, 
anxiety, tension and nervousness.  The final diagnosis was 
psychoneurosis, anxiety state, severe, not in line of duty, 
existed prior to service.  In July 1944 a Medical Board found 
the veteran was unfit for duty due to psychoneurosis, anxiety 
state, severe, manifested by and incapacities because of 
extreme nervousness, state of confusion and panic in crowds, 
anxiety, apprehension and tension.  The same Medical Board 
indicated that psychoneurosis existed prior to service, was 
not incident to service and was not aggravated by active 
service.  The appellant consequently received a disability 
discharge.  There is no report of separation examination of 
record.

By rating action in August 1944, the RO granted service 
connection for psychoneurosis, anxiety state, manifested by 
stomach and numerous other complaints, moderately severe, as 
having been incurred in service.  

A November 1956 rating action addressed the propriety of 
service connection for anxiety state.  It was noted that the 
induction examination was negative.  It was noted that an 
April 1949 VA Social Service Report, indicated that the 
veteran had to leave high school because he could not adjust 
himself and that at age 15 he had a nervous breakdown 
necessitating psychiatric treatment.  The service medical 
records were summarized showing the psychiatric symptoms in 
service.  It was found that the evidence of record 
established that the veteran had a nervous breakdown at age 
15 and that he was still a seclusive, shy, immature and 
inadequate individual.  It was indicated that, as for his 
industrial history, the veteran showed the same pattern 
during and after service as existed prior to service.  It was 
concluded that a review of the case file failed to show any 
aggravation.  It was held that clear and unmistakable error 
was made in the grant of service connection and it was 
proposed to service connection for anxiety reaction.  

The proposed severance of service connection was sent to the 
VA Chief Benefits Director.  By letter dated in May 1957, it 
was indicated that the case had been administratively 
reviewed and that the Chief Benefits Director concurred in 
the proposal to sever service connection on the basis of 
clear and unmistakable error pursuant to VA Regulation 1009 
(A) and (D).  

By letter dated in May 1957, the RO informed the veteran that 
his claim had been reconsidered on all the evidence contained 
in his service records and the claims file.  It was indicated 
that a determination had been made that his nervous condition 
clearly and unmistakably existed prior to service and was not 
incurred in or aggravated thereby.  It was indicated that 
severance of this condition was proposed.  He was informed 
that the severance would be deferred for 60 days to allow him 
to submit competent evidence, preferably medical, for the 
purpose of showing why service connection should not be 
severed for that condition.  It was indicated that if no 
evidence or other reply was received within the time 
specified, the proposed determination would become final at 
the expiration of 60 days.  The veteran did not respond to 
that notice.  

By rating action on August 15, 1957, service connection for 
psychoneurosis, anxiety state, was severed on the basis of 
clear and unmistakable error in that the condition preexisted 
service and was not aggravated by active duty.  The veteran 
was notified of the decision, and advised that an appeal of 
that decision must be filed within one year; however, he did 
not appeal that determination.

III.  Clear and Unmistakable Error

The RO's rating decision of August 15, 1957 severed service 
connection for psychoneurosis, anxiety state, based on a 
finding that the condition clear and unmistakable preexisted 
service and was not aggravated by service.  

Pursuant to VA regulation as in effect at the time of the 
notice of the proposal of severance in 1957, once service 
connection was granted for a particular disability, it could 
be severed only upon a showing by VA that the rating decision 
granting service connection was clearly and unmistakably 
erroneous, and only after certain procedural safeguards were 
met. As to these procedural requirements, it was necessary 
that the proposal to sever service connection be based upon a 
review of "all the accumulated evidence," and that the 
veteran be given immediate notification in writing of the 
contemplated action and the detailed reasons therefore. The 
veteran was then to be given a reasonable period, not to 
exceed 60 days from the date on which such notice was mailed, 
for the presentation of additional evidence pertinent to the 
question.  See VAR §  1009(A), (D) (1957).

As noted above, the RO complied with the procedures set forth 
in VAR § 1009 with regard to the proposal of severance of 
service connection.  The veteran was notified in writing in 
May 1957 of the contemplated severance of service connection 
for psychoneurosis.  He was also notified of the reason for 
the contemplated severance, that his nervous condition 
clearly and unmistakably existed prior to service and was not 
incurred in or aggravated thereby.  Following the expiration 
of a 60 day period, the grant of service connection was 
severed by rating action in August 1957.  The notice of the 
severance action was sent to the veteran that same month and 
indicated that he could appeal at any time within one year.  
Based on these facts, the Board finds that the regulations 
controlling the severance of service connection in 1957 were 
met by the VA.  As the veteran failed to file an appeal 
within one year following the August 1957 rating action, the 
severance became final (see 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103) unless there is finding of CUE in the August 
1957 severance.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.

The appellant, through his representative, has argued that 
the August 1957 rating decision contains CUE because (1) 
service connection was in effect for more than 10 years, 
therefore, it was legally protected, and (2) because the 
veteran served during a period of war, aggravation was 
presumed and the decision to grant service connection did not 
rise to the level of clear and unmistakable error.  In this 
regard, it is argued that there was no medical evidence, 
which preexisted military service to establish a diagnosis of 
a psychoneurosis and that evidence alluding to the conclusion 
that the condition existed prior to service failed to provide 
the necessary elements to determine aggravation.  (See 
Representative's statement, received in February 2005).

In determining whether a prior determination involves CUE, 
the Court has established a three-prong test.  The three 
prongs are:  (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than simple disagreement on how the facts were 
weighed or evaluated), or the statutory/regulatory provisions 
extant at that time were not correctly applied; (2) the error 
must be "undebatable" and of the sort which, if it had not 
been made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)(en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).
 
Addressing the first contention, the record does indicates 
that, at the time of the August 1957 severance service 
connection for psychoneurosis had been in effect since August 
1944, more that 10 years.  Under 38 U.S.C.A. § 1159, which 
was not in effect at the time of the August 1957 rating 
action, service connection for any disability which has been 
in effect for more than 10 years shall not be severed on or 
after January 1, 1962.  As the grant and severance of service 
connection in this case predate January 1, 1962, the 
provisions of § 1159 protecting the grant of service 
connection do not apply.  

The veteran, through his representative, has also contended 
because the veteran served during a period of war, 
aggravation was presumed and the decision to grant sever 
service connection did not rise to the level of clear and 
unmistakable error to support the severance of service 
connection.

The regulatory provisions extant at the time of the August 
1947 rating decision, with respect to establishing service 
connection for a particular disability, provided that service 
connection may be established for personal injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty.  
Veterans Regulation 1(a), Part I, paragraph I(a) (1943).  It 
was further provided that a veteran was presumed to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities or disorder noted 
at the time of examination for acceptance and enrollment into 
service, unless clear and unmistakable evidence demonstrates 
that the injury or disease existed prior to service and was 
not aggravated by such service.  Veterans Regulation 1(a), 
Part I, paragraph I(b) (1943).  

Clear and unmistakable evidence was defined by regulation as 
evidence which makes it obvious or manifest, that the injury 
or disease under consideration existed prior to acceptance 
and enrollment for service will satisfy the requirements of 
the statute.  See Veterans Regulation 1063(D) (1946).

The Board finds that the evidence before the RO at the time 
of the August 5, 1957 rating decision that determined that 
service connection for psychoneurosis should be severed 
reasonably supports the decision, and that the decision 
reached was consistent with extant governing legal 
authority.  In that rating decision, the RO discussed the 
evidence of record, including the service medical records 
which clearly include evidence that psychoneurosis existed 
prior to service.  The RO decision contains a full 
discussion of the evidence shown in the service medical 
records regarding both psychiatric symptoms and treatment 
prior to entrance and the continued psychiatric symptoms 
and treatment during service.  The RO concluded the 
psychiatric disorder clearly and unmistakably preexisted 
service.  The RO further determined that the evidence 
failed to establish that the preexisting psychiatric 
disorder was aggravated during service.  These findings 
were based on a full review of the medical evidence of 
record and addressed the governing regulations concerning 
service incurrence, preexisting disability and aggravation 
of preexisting disability.  Thus, the August 1957 severance 
of service connection was both factually plausible and 
based on a proper application of the applicable law. 

Under these circumstances, the Board finds that the veteran 
simply has not established, without debate, that the correct 
facts, as they were then known, were not before the RO, or 
that the RO ignored or incorrectly applied the applicable 
statutory and regulatory provisions existing at the time, and 
that, but for any such alleged error, the outcome of the 
decision would have been different.  As noted above, CUE must 
involve more than simple disagreement over how the facts were 
weighed.  Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 
314.

Accordingly, the Board concludes that the August 15, 1957, 
rating decision, in which the RO severed service connection 
for psychoneurosis, anxiety state, was not clearly and 
unmistakably erroneous.

The benefit-of-the-doubt doctrine is not applicable to claims 
for CUE.  Cf. 38 C.F.R. § 20.1411 (a) and (b).

ORDER

As the August 15, 1957 rating decision that severed service 
connection for psychoneurosis, anxiety state, did not contain 
CUE, the appeal as to this claim is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


